—Appeal by the *449defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered February 24, 1994, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has failed to preserve for appellate review his claim that he was not properly adjudicated a second felony offender (see, People v Smith, 73 NY2d 961; People v DeGroat, 203 AD2d 378). We decline to review the issue in the exercise of our interest of justice jurisdiction. Sullivan, J. P., Thompson, Krausman and Florio, JJ., concur.